Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, at line 5, at line 6, recites “a step that, ...a tube wall is severed in one direction, ...said direction does not exclusively have a peripheral direction component,” which is indefinite firstly because “a peripheral direction” is not defined. How is a unique direction identified with the periphery of the tube? Moreover, “severed in one direction implicates a cut in a single direction which separates the tube into distinct parts. Considered in cylindrical coordinates (r, θ, z), “z” being the axial direction, “r” the distance from the z-axis and “θ” the angular coordinate about the z-axis, and assuming that “peripheral” refers to a direction corresponding to constant values of r and z while θ varies, the limitation “said direction does not exclusively have a peripheral direction component” evidently specifies a direction with a non-zero axial (“z”) component, and only optionally an angular component (θ), which includes spiral cuts along the tube, but excludes a strictly axial (z) cut because it would not separate the tube into distinct parts (“severed”). However, in view of the figures and specification, this does not appear to be Applicant’s disclosed method, rendering the claims indefinite. Applicant appears to disclose cuts combined of only axial (z) and angular (θ) cutting directions.


Claims 13, 15, 17 all recite “a large area,” a relative term which renders the claim indefinite.  The term " large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 14, “said components or said functional units” lack antecedent bases. Claims 15-17 suffer the same deficiency.
In claims 18 and 23, “said connector panels” lacks an antecedent basis.
In claim 27, “a connector portion protrudes... in a lateral direction with a longitudinal outer edge in a direction of an outer edge of said support” is indefinite until “lateral,” “longitudinal,”  “outer,” and “a direction of said outer edge of said support,” are given a structural/geometrical context endowing them with clear and unambiguous meaning. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-18, 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 5530225 to Hajaligol.
Referring to Figures 4A – 5 and 13:19-43 (“column:lines”), Hajaligol discloses, as recited in claims 1 and 22, a method of making a heating device and the device itself, including “a support” (a ceramic tube, 13:36-38), at least one flat heating element [122]... on said support, [and] ...a tube wall is severed in one direction,” and “said direction” has both axial (z) and angular (θ) components (Fig. 4A).
As recited in claims 2, 11 and 17, Hajaligol discloses the heating element to be “a thick film” (13:32).
As recited in claim 3, Hajaligol discloses the “tube... severed... along [the axial] direction” (Fig. 4A).
As recited in claim 4, Hajaligol discloses the “tube is severed... along [the angular] direction” (Ibid).
	As in claim 5, Hajaligol discloses the “tube has a circular... cross section.”
	As in claims 6 and 7, Hajaligol discloses the “heating device... length [is] greater than its width... with a uniform curvature along a longitudinal direction.”
	As in claims 8-10 and 26, Hajaligol discloses the “tube... severed a number of times in multiple heating devices” “at least once along a peripheral direction... parallel to” the axial direction,” “...without remainder” (13:40-43).
As in claims 12-16, Hajaligol discloses a “thick film,” “...flat heating element [122]... provided on an exterior side of said... support,” “applied... before said tube is severed,” and alternatively, “after said tube has been severed” (13:35-40). 
	As in claims 18 and 23, Hajaligol discloses “connector panels... applied as electrical power connectors [124, 126]” (see 13:37-39).
Claim Rejections - 35 USC § 103
Claims 19-21, 24, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaligol.
	Hajaligol discloses “a thick layer process” for applying the “connector panels” (13:30-33) as recited in claim 21. And while Hajaligol does not discuss placing “power connectors... in a central region... longitudinal[ly]” (claims 19, 20, 24 & 25), or “a connector portion [that laterally] protrudes from said support,” these features do not patentably distinguish the claims from the prior art. Placement of connectors centrally offers convenient, localized connection to all connectors; and protruding connectors would be commended strictly in accord with common manufacturing/structural exigencies, such as ease of assembly; the choice of one or the other having entirely predictable, and therefore obvious effects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        6/18/21